Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “The method for analyzing OMCI packets according to claim 2” in line 1 of the claim. However, claim 2 has been cancelled and there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “The method for analyzing OMCI packets according to claim 2” in line 1 of the claim. However, claim 2 has been cancelled and there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (EP 2458811 A1) in view of Cao (CN 103780440 A).
Regarding claim 1, Zhang et al. teaches in FIG. 1 a method for analyzing OMCI (ONT Management Control Interface) packets, comprising: transmitting, by an OLT (Optical Line Transmission), an OMCI packet including multiple settings (FIG. 1, steps S104 and S106); receiving, by an ONT (Optical Network Terminal), the OMCI packet (FIG. 1, step S108). The difference between Zhang et al. and the claimed invention is that Zhang et al. does not teach wherein the ONT includes an OMCI protocol analyzer, the OMCI protocol analyzer parse the settings and generates an ER-diagram (Entity Relationship Diagram). Cao teaches in FIG.1 generating ER-model based on the configuration. it is obvious that data structures in computer are represented by text (or a strings of numbers). The Examiner notes that diagrams such as those provided in FIG. 2 and FIG. 3 are meant to give a visualizable view for human readers. One of ordinary skill in the art would have been motivated to combine the teaching of Cao with the system of Zhang et al. because these entity relationship models are specified by ITU-T G.988 (see paragraph [0004] of Cao).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ER-models, as taught by Cao, in the system of Zhang et al.
Regarding claim 3, Cao teaches in FIG. 4 a N:P bridge-filtering model that include first bridge port and second bridge port.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Cao as applied to claims 1 and 3 above, and further in view of Gallant (Gallant, "erd: An entity-relationship diagram generator from a plaintext description", uploaded to https://github.com/BurntSushi/erd on February 2018).
Zhang et al. and Cao have been discussed above in regard to claims 1 and 3. The difference between Zhang et al. and Cao and the claimed invention is that Zhang et al. and Cao do not explicitly teach using characters for notation. Gallant teaches using text to represent ER-relationship. For example, Gallant teaches on page 2 to use the characters ‘0’, ‘1’, ‘*’ and ‘+’ to indicate the relationship between two entities. One of ordinary skill in the art would have been motivated to combine the teaching of Gallant with the modified system of Zhang et al. and Cao because characters are familiar to craftsperson so that programming and debugging of the system can be effective.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use characters for notation, as taught by Gallant, in the modified system of Zhang et al. and Cao.
Regarding claim 5, the use of any other characters to represent relationship is obvious because it only amounts to a simple substitution of one known, equivalent element for another to obtain predictable results.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Cao and Gallant as applied to claims 4-5 above, and further in view of Liu (CN 104007962 A).
Zhang et al., Cao and Gallant have been discussed above in regard to claims 4-5. The difference between Zhang et al., Cao and Gallant and the claimed invention is that Zhang et al., Cao and Gallant do not teach class-id and me-id. Liu teaches in FIG. 1 an object with class-ID 101 and ME (managed entity) ID. One of ordinary skill in the art would have been motivated to combine the teaching of Liu with the modified system of Zhang et al., Cao and Gallant because the class-ID and ME-ID enables the database to organize the objects/entities such that they can be quickly retrieved from the database.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include class-ID and ME-ID for each object, as taught by Liu, in the modified system of Zhang et al., Cao and Gallant.
Response to Arguments
Applicant's arguments filed 23 October 2022 have been fully considered but they are not persuasive. 
The Applicant argues, “Neither Zhang, Cao nor the combination thereof, discloses the claimed elements in the outstanding claim 1. Zhang discloses a method, an apparatus and a system for processing user identity information in a GPON system. Even though Zhang discloses the architecture of the OLT, however, it does not teach, suggest or disclose the technical feature of a text-based ER diagram. Cao disclose an entity relationship model transformation method for managing an ONU comprising the steps that a circuit template module is utilized for judging the data mapping mode, however, it does not teach, suggest or disclose the technical feature of a text-based ER diagram either.” The argument is not persuasive. The word ‘text’, which is a linear arrangement of alphabet, is contradistinguished with ‘image’, which is a two-dimensional arrangement of pixels. A text representation of ER-diagram in a computer may use a language that is not understandable by a technician. However, it is still a text-based ER-diagram.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




skl30 October 2022




/SHI K LI/Primary Examiner, Art Unit 2637